DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 06/21/2019. Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 06/21/2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
The Information Disclosure Statement filed on 08/02/2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0072045, filed on 06/22/2018.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Varunjikar et. al. (U.S. Publication No. 2017/0355396) in view of Kojima (U.S. Patent No. 8977433).
Regarding claim 1
Varunjikar discloses “An emergency steering apparatus of an MDPS (Motor Driven Power Steering) system, comprising: a steering angle sensor configured to sense a steering angle of a steering wheel;” (See Varunjikar Fig. 2, Char. 220).
Varunjikar discloses “a vehicle speed sensor configured to sense a vehicle speed;” (See Varunjikar Fig. 2, Char. 220).
Varunjikar discloses “an assist rack force detector configured to detect an assist rack force of the MDPS system using the steering angle sensed by the steering angle sensor and the vehicle speed sensed by the vehicle speed sensor;” (See Varunjikar Fig. 2, Char. 220).
Varunjikar modified by Kojima discloses “and a command current detector configured to detect a command current of a motor using the assist rack force detected by the assist rack force detector.” (See Kojima Col. 13, L. 25-29 “The torque command calculating part 311 calculates a steering assist torque command Irefb that is a current command, referring to a steering assist torque command calculating map shown in FIG. 2, based on the steering assist torque T and the vehicle speed Vs.”).
Varunjikar and Kojima are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to modify Varunjikar to incorporate the teachings of Kojima and provide a device to detect command current. Doing so provides a known 
Regarding claim 2
Varunjikar discloses “The emergency steering apparatus of claim 1, wherein the assist rack force detector comprises: a total rack force calculator configured to calculate a total rack force required for a driver to operate a steering wheel, using the steering angle sensed by the steering angle sensor and the vehicle speed sensed by the vehicle speed sensor;” (See Varunjikar Fig. 2, Char. 220).
Varunjikar discloses “and an assist rack force calculator configured to calculate the assist rack force based on the total rack force calculated by the total rack force calculator and a driver max steering force.” (See Varunjikar [0017] “FIG. 2 illustrates a dataflow diagram of a control module 40 to compute a driver assist force for the handwheel 14 in case of a failure or absence of the torque sensor 31. In one or more examples, the control module 40 may include a driver intent detection module 210 and a rack torque estimation module 220, among other components. The rack torque estimation module 220 determines an estimated rack torque 222 (also referred to as a motor torque) used to calculate a command to be supplied to the motor of the EPS to assist the driver of the vehicle to control the vehicle via the EPS. In one or more examples, the torque estimation module 220 estimates the rack torque 222 based on measurements from the one or more sensors 31-33 of the EPS.”).
Regarding claim 11
Varunjikar modified by Kojima discloses “The emergency steering apparatus of claim 1, further comprising a command current corrector configured to previously store a gain adjustment table based on the vehicle speed sensed by the vehicle speed sensor, and correct the command current detected by the command current detector by applying a gain of the gain adjustment table according to the vehicle speed sensed by the vehicle speed sensor.” (See Kojima Col. 32, L. 13-21 “The processing proceeds to step S50 where a vehicle speed sensitive gain K1 is calculated, by referring to the vehicle speed sensitivity gain calculating map shown in FIG. 9, based on the average value of the four-wheel rotation speeds VwFL to vwRR and the vehicle speed Vs. The processing then proceeds to step S51 where the calculated vehicle speed sensitive gain K1 is multiplied by the gain doubling commend Iref21 to calculate a gain doubling command Iref22 (=Iref21 *K1).” and Kojima Col. 32, L. 64-67:Col. 33, L. 1-3 “At step S60, the gain doubling command Iref24 is limited with the determined output limiting value Lim to calculate the second steering assist torque command value Iref2. The calculated second steering assist torque command value Iref2 is stored for update to a preset command storage area with it as the steering assist torque command Iref, and then the processing proceeds to step S38.”).
Varunjikar and Kojima are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to modify Varunjikar to incorporate the teachings of Kojima and provide a method to correct a command current with a gain based on vehicle speed. Doing so provides a known method for correcting a command current, and allows for the calculation of a rack force in the event that a torque sensor fails.
Regarding claim 12
Varunjikar discloses “An emergency steering method of an MDPS system, comprising: calculating, by an assist rack force detector, a total rack force required for a driver to operate a steering wheel, using a steering angle and vehicle speed which are sensed by a steering angle sensor and a vehicle speed sensor, respectively, and calculating an assist rack force based on the calculated total rack force and a driver max steering force;” (See Varunjikar Fig. 2, Char. 220).
Varunjikar modified by Kojima discloses “and detecting, by a command current detector, a command current of a motor using the assist rack force detected by the assist rack force detector.” (See Kojima Col. 13, L. 25-29 “The torque command calculating part 311 calculates a steering assist torque command Irefb that is a current command, referring to a steering assist torque command calculating map shown in FIG. 2, based on the steering assist torque T and the vehicle speed Vs.”).
Varunjikar and Kojima are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to modify Varunjikar to incorporate the teachings of Kojima and provide a device to detect command current. Doing so provides a known method for calculating a driver steering force, and allows for the calculation of a rack force in the event that a torque sensor fails.
Regarding claim 14
Varunjikar modified by Kojima discloses the method of claim 12 and Varunjikar further modified by Kojima discloses “The emergency steering method of claim 12, further comprising correcting, by a command current corrector, a command current according to the yaw rate calculated by the total rack force calculator.” (See Kojima Col. 23, L. 21-31 “The command compensating part 22 includes at least a convergence compensating part 43 to compensate a convergence of the a yaw rate based on the motor angular velocity ω calculated by the motor angular velocity calculating part 201 of the rotation information calculating part 20, and an inertia compensating part 44 to 
Varunjikar and Kojima are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to modify Varunjikar to incorporate the teachings of Kojima and provide a method to correct a command current according to a yaw rate. Doing so provides a known method for correcting a command current, and allows for the calculation of a rack force in the event that a torque sensor fails.
Claims 3-10, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Varunjikar et. al. (U.S. Publication No. 2017/0355396) in view of Kojima (U.S. Patent No. 8977433) in further view of Ramanujam et. al. (U.S. Publication No. 2017/0232998).
Regarding claim 3
Varunjikar modified by Kojima discloses the apparatus of claim 2, and Varunjikar further modified by Kojima and Ramanujam discloses “The emergency steering apparatus of claim 2, wherein the total rack force calculator calculates a side slip angle and yaw rate of the vehicle, using the steering angle sensed by the steering angle sensor and the vehicle speed sensed by the vehicle speed sensor, calculates self-aligning torque based on the detected side slip angle and yaw rate of the vehicle, and then calculates the total rack force based on the calculated self-aligning force.
Varunjikar, Kojima, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Kojima and Ramanujam to provide a method to calculate both a slide slip angle and yaw rate using a steering angle and vehicle velocity. Doing so provides a known methods for calculating a self-aligning force indicating a state of a vehicle, and allows for the calculation of a rack force in the event that a torque sensor fails.
Regarding claim 4
Varunjikar modified by Kojima, and Ramanujam discloses the apparatus of claim 3, and Varunjikar further modified by Kojima discloses “The emergency steering apparatus of claim 3, further comprising a command current corrector configured to correct a command current according to the yaw rate calculated by the total rack force calculator.” (See Kojima Col. 23, L. 21-31 “The command compensating part 22 includes at least a convergence compensating part 43 to compensate a convergence of the a yaw rate based on the motor angular velocity ω calculated by the motor angular velocity calculating part 201 of the rotation information calculating part 20, and an inertia compensating part 44 to prevent a degradation of an inertia or control responsiveness by compensating a torque equivalent value caused by an inertia of the electric motor 12 based on the motor angular velocity ω calculated by the motor angular acceleration calculating part 202 of the rotation information calculating part 20.”).
Varunjikar, Kojima, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to 
Regarding claim 5
Varunjikar modified by Kojima, and Ramanujam discloses the apparatus of claim 4, and Varunjikar further modified by Ramanujam discloses “The emergency steering apparatus of claim 4, wherein the command current corrector compares the yaw rate calculated by the total rack force calculator to the yaw rate sensed by the yaw rate sensor, and adjusts the magnitude of the command current according to the comparison result.” (See Ramanujam [0055] “The error calculation module 710 uses the reference yaw-rate and the reference yaw-acceleration from the reference yaw module 320 to compute a deviation/error with respect to the yaw-rate and the yaw-acceleration respectively that are predicted or estimated by the yaw observer module 310.” As described above in claim 4 Kojima discloses that the command current may be updated per a convergence of a yaw rate).
Varunjikar, Kojima, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Ramanujam and provide the method of accounting for yaw rate calculation error. Doing so provides a known method for accounting for error in the calculation of a yaw rate, for updating a command current.
Regarding claim 6
Varunjikar modified by Kojima, and Ramanujam discloses the apparatus of claim 5, and Varunjikar further modified by Ramanujam discloses “The emergency steering apparatus of claim 5, wherein the command current corrector compares patterns or magnitudes of the yaw rate calculated by the total rack force calculator and the yaw rate sensed by the yaw rate sensor, and determines a behavior of the vehicle as any one of normal turn, over-steer and under-steer, according to a similarity there between.” (See Ramanujam [0040] “The VMS flag computation module 330 computes a value of the VMS flag 212 by comparing the reference yaw-rate and acceleration values from the reference yaw module 320 and the yaw-rate and yaw-acceleration values generated by the yaw-rate observer module 310 signals. The comparison is used to determine whether the vehicle 10 is in understeer or oversteer state (corresponding to flag 1).”).
Varunjikar, Kojima, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Ramanujam and provide the method to determine the state of a vehicle according to a yaw rate comparison. Doing so provides a known method determining if a vehicle is in an oversteer state.
Regarding claim 7
Varunjikar modified by Kojima, and Ramanujam discloses the apparatus of claim 6, and Varunjikar further modified by Ramanujam discloses “The emergency steering apparatus of claim 6, wherein the command current corrector determines that the behavior of the vehicle is over-steer, when the yaw rate sensed by the yaw rate sensor is larger than the yaw rate calculated by the total rack force calculator, and determines that the behavior of the vehicle is under- steer, when the yaw rate sensed by the yaw rate sensor is smaller than the yaw rate calculated by the total rack force calculator.” (See Ramanujam [0062] Below).

    PNG
    media_image1.png
    292
    329
    media_image1.png
    Greyscale

Varunjikar, Kojima, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Ramanujam and provide the method to determine the state of a vehicle according to a yaw rate thresholds. Doing so provides a known method determining if a vehicle is in an oversteer or understeer state.
Regarding claim 8
Varunjikar modified by Kojima, and Ramanujam discloses the apparatus of claim 5, and Varunjikar further modified by Kojima discloses “The emergency steering apparatus of claim 5, wherein the command current corrector adjusts the magnitude of the command current by applying a difference between the yaw rate calculated by the total rack force calculator and the yaw rate sensed by the yaw rate sensor to a preset tuning map.” (See Kojima Col. 23, L. 21-31 “The command compensating part 22 includes at least a convergence compensating part 43 to compensate a convergence of 
Varunjikar, Kojima, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Kojima and provide a method to correct a command current according to a yaw rate. Doing so provides a known method for correcting a command current, and allows for the calculation of a rack force in the event that a torque sensor fails.
Regarding claim 9
Varunjikar modified by Kojima discloses the apparatus of claim 2, and Varunjikar further modified by Ramanujam discloses “The emergency steering apparatus of claim 2, wherein the assist rack force calculator calculates the ratio of the assist rack force with respect to the total rack force calculated by the total rack force calculator, in order to calculate the assist rack force.” (The ratio is the total steering force/driver steering force as disclosed in para. [0053]. See Ramanujam [0006] “According to one or more embodiments, a method for computing an assist torque by a steering system includes detecting, by the steering system, a non-neutral vehicle motion state. In response, a 
Varunjikar, Kojima, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Ramanujam and provide a method to calculate an assist rack force or an assist torque using a ratio of known rack forces. Doing so provides a known method for the calculation of an assist rack force.
Regarding claim 10
Varunjikar modified by Kojima, and Ramanujam discloses the apparatus of claim 9, and Varunjikar further modified by Ramanujam discloses “The emergency steering apparatus of claim 9, wherein the assist rack force calculator calculates the assist rack force by multiplying the ratio of the assist rack force by the total rack force calculated by the total rack force calculator.” (Again, the ratio is the total steering force/driver 
Varunjikar, Kojima, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Ramanujam and provide a method to calculate an assist rack force or an assist torque using a ratio of known rack forces. Doing so provides a known method for the calculation of an assist rack force.
Regarding claim 13
Varunjikar modified by Kojima discloses the method of claim 12, and Varunjikar further modified by Kojima and Ramanujam discloses “The emergency steering method of claim 12, wherein in the calculating of the total rack force, a total rack force calculator calculates a side slip angle and yaw rate of the vehicle, using the steering angle sensed by the steering angle sensor and the vehicle speed sensed by the vehicle speed sensor, calculates self-aligning torque based on the detected side slip angle and yaw rate of the vehicle, and then calculates the total rack force based on the calculated self-aligning force.” (See Kojima Fig. 3, Char. 321, and Ramanujam [0040] “For example, the reference yaw module 320 computes the reference yaw-rate and yaw-acceleration using the road-wheel angle (RWA) and vehicle-speed signals”). 
Varunjikar, Kojima, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Kojima and Ramanujam to provide a method to calculate both a slide slip angle and yaw rate using a steering angle and vehicle velocity. Doing so provides a known methods for calculating a self-aligning force indicating a state of a vehicle, and allows for the calculation of a rack force in the event that a torque sensor fails.
Regarding claim 15
Varunjikar modified by Kojima discloses the method of claim 14, and Varunjikar further modified by Ramanujam discloses “The emergency steering method of claim 14, wherein in the correcting of the command current, the command current corrector compares the yaw rate calculated by the total rack force calculator and the yaw rate sensed by the yaw rate sensor, and adjusts the magnitude of the command current according to the comparison result.
Varunjikar, Kojima, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Ramanujam and provide the method of accounting for yaw rate calculation error. Doing so provides a known method for accounting for error in the calculation of a yaw rate, for updating a command current.
Regarding claim 16
Varunjikar modified by Kojima, and Ramanujam discloses the method of claim 15, and Varunjikar further modified by Ramanujam discloses “The emergency steering method of claim 15, wherein in the correcting of the command current, the command current corrector compares patterns or magnitudes of the yaw rate calculated by the total rack force calculator to the yaw rate sensed by the yaw rate sensor, and determines a behavior of the vehicle as any one of normal turn, over- steer and under-steer, according to a similarity there between.” (See Ramanujam [0040] “The VMS flag computation module 330 computes a value of the VMS flag 212 by comparing the reference yaw-rate and acceleration values from the reference yaw module 320 and the yaw-rate and yaw-acceleration values generated by the yaw-rate observer module 310 signals. The comparison is used to determine whether the vehicle 10 is in understeer or oversteer state (corresponding to flag 1).”).
Varunjikar, Kojima, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Ramanujam and provide the method to determine the 
Regarding claim 17
Varunjikar modified by Kojima, and Ramanujam discloses the method of claim 16, and Varunjikar further modified by Ramanujam discloses “The emergency steering method of claim 16, wherein in the correcting of the command current, the command current corrector determines that the behavior of the vehicle is over-steer, when the yaw rate sensed by the yaw rate sensor is larger than the yaw rate calculated by the total rack force calculator, and determines that the behavior of the vehicle is under- steer when the yaw rate sensed by the yaw rate sensor is smaller than the yaw rate calculated by the total rack force calculator.” (See Ramanujam [0062] Below).
    PNG
    media_image1.png
    292
    329
    media_image1.png
    Greyscale

Varunjikar, Kojima, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Ramanujam and provide the method to determine the 
Regarding claim 18
Varunjikar modified by Kojima, and Ramanujam discloses the method of claim 15, and Varunjikar further modified by Kojima discloses “The emergency steering method of claim 15, wherein in the correcting of the command current, the command current corrector adjusts the magnitude of the command current by applying a difference between the yaw rate calculated by the total rack force calculator and the yaw rate sensed by the yaw rate sensor to a preset tuning map.” (See Kojima Col. 23, L. 21-31 “The command compensating part 22 includes at least a convergence compensating part 43 to compensate a convergence of the a yaw rate based on the motor angular velocity ω calculated by the motor angular velocity calculating part 201 of the rotation information calculating part 20, and an inertia compensating part 44 to prevent a degradation of an inertia or control responsiveness by compensating a torque equivalent value caused by an inertia of the electric motor 12 based on the motor angular velocity ω calculated by the motor angular acceleration calculating part 202 of the rotation information calculating part 20.” Kojima discloses that the command current may be updated per a convergence of a yaw rate).
Varunjikar, Kojima, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Kojima and provide a method to correct a command current according to a yaw rate. Doing so provides a known method for correcting a 
Regarding claim 19
Varunjikar modified by Kojima discloses the method of claim 12, and Varunjikar further modified by Ramanujam discloses “The emergency steering method of claim 12, wherein in the calculating of the assist rack force, the assist rack force calculator calculates the ratio of the assist rack force with respect to the total rack force calculated by the total rack force calculator, in order to calculate the assist rack force.
Varunjikar, Kojima, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Ramanujam and provide a method to calculate an assist rack force or an assist torque using a ratio of known rack forces. Doing so provides a known method for the calculation of an assist rack force.
Regarding claim 20
Varunjikar modified by Kojima, and Ramanujam discloses the method of claim 19, and Varunjikar further modified by Ramanujam discloses “The emergency steering method of claim 19, wherein in the calculating of the assist rack force, the assist rack force calculator calculates the assist rack force by multiplying the ratio of the assist rack force by the total rack force calculated by the total rack force calculator.
Varunjikar, Kojima, and Ramanujam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Varunjikar to incorporate the teachings of Ramanujam and provide a method to calculate an assist rack force or an assist torque using a ratio of known rack forces. Doing so provides a known method for the calculation of an assist rack force.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hulten et. al. (U.S. Publication No. 2009/0271074) discloses detection of oversteer/understeer states with yaw rate error calculation. Hong et. al. (U.S. Publication No. 2017/0072996) discloses a method for providing steering assist in the event a torque sensor fails. Ko (U.S. Publication No. 2017/0096161) discloses a estimating a rack force using a command current. Kim (U.S. Publication No. 2018/0297630) discloses a method for determining a steering torque and rack force in the event a torque sensor fails. Park et. al. (U.S. Publication No. 2019/0039639) discloses estimating a rack force from a driver force and motor torque.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083.  The examiner can normally be reached on Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                  

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664